Exhibit 10.26

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This First Amendment to Second Amended and Restated Loan and Security Agreement,
dated as of July 25, 2012 (this “Amendment”), is entered into by and among AGY
HOLDING CORP., a Delaware corporation (“AGY Holdings”), AGY AIKEN LLC, a
Delaware limited liability company (“AGY Aiken”), and AGY HUNTINGDON LLC, a
Delaware limited liability company (“AGY Huntingdon”, and together with AGY
Holdings and AGY Aiken, collectively, “Borrowers”), the financial institutions
party to this Amendment from time to time as lenders (collectively, “Lenders”),
and UBS AG, STAMFORD BRANCH, as administrative agent for the Lenders (in such
capacity, “Agent”), as consented to by KAGY HOLDING COMPANY, INC., a Delaware
corporation (“Guarantor”).

RECITALS

A. Borrowers, Agent and Lenders are party to that certain Second Amended and
Restated Loan and Security Agreement dated as of June 15, 2012 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”), pursuant to which the Lenders agreed to extend credit to
the Borrowers.

B. Guarantor has guaranteed the payment and performance of the indebtedness,
obligations and liabilities of the Borrowers owed to Lenders and Agent.

C. Borrowers wish to enter into that certain Amended and Restated Master Lease
Agreement dated as of June 15, 2012 (the “Amended DB Lease Agreement”), by and
among AGY Holdings, as lessee, AGY Aiken and AGY Huntingdon, as guarantors and
DB Energy Trading, as lessor, which would amend and restate in its entirety the
DB Lease Agreement, and Agent and Lenders are willing to consent thereto,
subject to the terms and conditions set forth herein.

D. Borrowers, Agent and Lenders are desirous of making certain specific
amendments to the Loan Agreement, as and to the limited extent expressly set
forth herein.

E. This Amendment shall constitute a Loan Document and these Recitals shall be
construed as part of this Amendment.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, Borrowers by
Lenders, the parties hereto hereby agree as follows:

1. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings ascribed to them in
the Loan Agreement.

2. Consent to Amended DB Lease Agreement. Agent and Lenders hereby consent to
the execution and delivery of the Amended DB Lease Agreement.



--------------------------------------------------------------------------------

3. Amendments to Loan Agreement.

3.1. Amendment to Section 1.1 (Definitions; Rules of Construction). Section 1.1
of the Loan Agreement is hereby amended by adding the following new defined
terms in the appropriate alphabetical order:

“Business Plan: the “3 Year Plan” as set forth in that certain “Presentation to
Deutsche Bank” dated as of April 25, 2012.”

“First Amendment Effective Date: July 25, 2012.”

3.2. Amendment to Section 1.1 (Definitions; Rules of Construction). Section 1.1
of the Loan Agreement is hereby amended by amending and restating the definition
of “DB Acknowledgment Agreement” in its entirety as follows:

“DB Acknowledgment Agreement: that certain Amended and Restated Acknowledgment
Agreement dated as of July 25, 2012, by and among Agent, DB Energy Trading LLC
and Borrowers, and any amendments thereto.”

3.3. Amendment to Section 1.1 (Definitions; Rules of Construction). Section 1.1
of the Loan Agreement is hereby amended by amending and restating the definition
of “DB Lease Agreement” in its entirety as follows:

“DB Lease Agreement: that certain Amended and Restated Master Lease Agreement
dated as of July 25, 2012, by and among AGY Holdings, as lessee, AGY Aiken and
AGY Huntingdon, as guarantors and DB Energy Trading LLC, as lessor, including
any schedules, addendums, supplements or sub-leases thereto, and any amendments,
extensions, replacements and refinancings thereof.”

3.4. Amendment to Section 1.1 (Definitions; Rules of Construction). Section 1.1
of the Loan Agreement is hereby amended by (i) deleting the “or” at the end of
clause (g) of the definition of “Permitted Contingent Obligations”,
(ii) deleting the “.” at the end of clause (h) thereof and replacing it with “;
or”, and (iii) adding the following as new clause (i) at the end thereof:

“(i) arising from the guaranty by AGY Aiken and AGY Huntingdon of certain
obligations of AGY Holdings under the DB Lease Agreement.”

3.5. Amendment to Section 10.1.2 (Financial and Other Information).
Section 10.1.2 of the Loan Agreement is hereby amended by (i) deleting the “;”
at the end of clause (a) thereof, and (ii) adding the following to the end of
clause (a) thereof: “and management’s discussion and analysis of the important
operational and financial developments during such Fiscal Year;”.

3.6. Amendment to Section 10.1.2 (Financial and Other Information).
Section 10.1.2 of the Loan Agreement is hereby further amended by deleting the
words “for the preceding Fiscal Year “ in clause (b) thereof, and replacing then
with the following: “(x) for the preceding Fiscal Year and (y) as set forth in
the Business Plan (which Business Plan comparison, in the case of the third
month of any quarter, shall include a summary for such quarter)”.

 

2



--------------------------------------------------------------------------------

3.7. Amendment to Section 10.1.2 (Financial and Other Information).
Section 10.1.2 of the Loan Agreement is hereby further amended by: (i) deleting
the “;” at the end of clause (c) thereof, and (ii) adding the following to the
end of clause (c) thereof: “and management’s discussion and analysis of the
important operational and financial developments during such quarter;”.

3.8. Amendment to Section 10.1.2 (Financial and Other Information).
Section 10.1.2 of the Loan Agreement is hereby amended by deleting the words
“clauses (a) and (b) above” from clause (d) thereof and replacing them with the
following: “clauses (a), (b) and (c) above”.

3.9. Amendment to Section 10.1.9 (Future Subsidiaries). Section 10.1.9 of the
Loan Agreement is hereby amended by inserting the following before the word
“cause” in the first sentence thereof: “within five (5) days”.

3.10. Amendment to Section 10.2.2 (Permitted Liens). Section 10.2.2 of the Loan
Agreement is hereby amended by amending and restating subsection (k) thereof as
follows:

“(k) Liens securing obligations under the DB Lease Agreement as in effect on the
First Amendment Effective Date, provided that any such Liens attach only to the
Specified Assets (as defined in the DB Lease Agreement on the First Amendment
Effective Date), as applicable, and do not encumber any other property of the
Loan Parties;”.

3.11. Amendment to Section 10.2 (Negative Covenant). Section 10.2 of the Loan
Agreement is hereby amended by adding Section 10.2.23 to the end thereof as
follows:

“10.2.23 Consolidated Fully Adjusted EBITDA. So long as the financial covenant
regarding Consolidated Fully Adjusted EBITDA (as defined in the DB Lease
Agreement as in effect on the First Amendment Effective Date) in Section 10.2(d)
of the DB Lease Agreement is in effect, permit the Consolidated Fully Adjusted
EBITDA for the twelve month period ending on each date listed in the table below
to be less than the minimum amount set forth opposite such date:

 

Period

   Amount  

June 30, 2012

   $ 16,500,000   

September 30, 2012

   $ 17,250,000   

December 31, 2012

   $ 17,750,000   

March 31, 2013

   $ 18,250,000 ” 

4. Conditions Precedent to Effectiveness. The effectiveness of the consent set
forth in Section 2 hereof and the specific amendments set forth in Section 3
hereof is subject to the satisfaction of each of the following conditions
precedent:

4.1. Amendment. This Amendment shall have been duly executed and delivered by
each Borrower, Guarantor, Agent and Required Lenders.

 

3



--------------------------------------------------------------------------------

4.2. Amended DB Lease Agreement. The Amended DB Lease Agreement, in form and
substance satisfactory to the Agent, shall have been duly executed and delivered
by the parties thereto.

4.3. Amended and Restated DB Acknowledgment Agreement. The Agent, DB Energy
Trading LLC and Borrowers shall have duly executed and delivered an amendment
and restatement of the DB Acknowledgment Agreement, in form and substance
satisfactory to the Agent.

4.4. Other Documents. Agent shall have received such other agreements,
instruments and documents as Agent may reasonably request.

5. Representations and Warranties of Borrowers. Borrowers hereby represent and
warrant to the Lenders and the Agent that:

5.1. Each representation and warranty set forth in Section 9 of the Loan
Agreement is hereby restated and affirmed as true and correct in all material
respects as of the date hereof (except to the extent that any such
representations or warranties relate to an earlier specific date or dates);

5.2. Each Borrower has the power and authority to enter into this Amendment and
all other agreements contemplated hereby, and to do all acts and things as are
required or contemplated hereunder to be done, observed and performed by such
Borrower;

5.3. Each of this Amendment and all other agreements to be executed by each
Borrower and contemplated hereby has been duly authorized (by all necessary
corporate and limited liability company action and otherwise), validly executed
and delivered by Borrowers and constitutes the legal, valid and binding
obligations of each Borrower, enforceable against it in accordance with its
terms;

5.4. The execution and delivery of this Amendment and all other agreements to be
executed by Borrowers and contemplated hereby and Borrowers’ performance
hereunder and thereunder do not and will not require the consent or approval of
any governmental authority, nor be in contravention of or in conflict with any
Borrower’s certificate of formation or organization (as applicable) or the
provisions of any statute, or any judgment, order, or indenture, instrument,
agreement, or undertaking, to which any Borrower is a party or by which any
Borrower or its assets or properties are or may become bound;

5.5. Neither the execution nor the performance of the Amended DB Lease Agreement
violates, conflicts with, or causes a default under the Senior Second Lien Note
Indenture or any other Senior Second Lien Note Document; and

5.6. No Default or Event of Default has occurred and is continuing on the date
hereof.

6. No Further Amendments. Except for the amendments set forth herein, the text
of each of the Loan Agreement and all other Loan Documents shall remain
unchanged and in full force and effect. No waiver by the Lenders under the Loan
Agreement or any other Loan Document is granted or intended except as expressly
set forth herein, and the Agent and Lenders expressly reserve the right to
require strict compliance with the terms of each of the Loan Agreement and the
other Loan Documents in all respects.

 

4



--------------------------------------------------------------------------------

7. References in Security Documents. All references to the “Loan Agreement” in
the Security Documents and all other Loan Documents shall from and after the
effective date hereof refer to the Loan Agreement, as amended hereby, and all
obligations of Borrowers and Guarantor under the Loan Agreement, as amended
hereby, and the other Loan Documents shall be secured by and be entitled to the
benefits of said Security Documents and such other documents and agreements. All
Security Documents heretofore executed by the Obligors and each of them shall
remain in full force and effect to secure the Notes, and such Security
Documents, as amended hereby, are hereby ratified and affirmed.

8. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which, taken together, shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by telecopier or electronic transmission shall
be as effective as delivery of a manually executed counterpart signature page to
this Amendment.

9. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

10. Captions. The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof.

11. Fees and Legal Fees. The Borrowers hereby agree to pay to the Agent all
reasonable fees and reasonable expenses incurred by the Agent in the drafting,
review, negotiation and closing of the documents and transactions contemplated
hereby, including the reasonable fees and disbursements of the Agent’s counsel.

12. Reaffirmation. Except as amended hereby, each of the Loan Documents shall
remain in full force and effect and is in all respects hereby ratified and
affirmed.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS: AGY HOLDING CORP. By:  

 

Title:  

 

AGY AIKEN LLC By:  

 

Title:  

 

AGY HUNTINGDON LLC By:  

 

Title:  

 



--------------------------------------------------------------------------------

AGENT AND LENDERS:

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:  

 

Title:  

 

By:  

 

Title:  

 

UBS LOAN FINANCE LLC,

as a Lender

By:  

 

Title:  

 

By:  

 

Title:  

 



--------------------------------------------------------------------------------

CONSENT BY GUARANTOR

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, the undersigned, which executed and delivered the
Guarantee, hereby consents to the Borrowers’ execution, delivery and performance
of the foregoing Amendment and hereby ratifies and affirms the Guarantee, which
shall remain in full force and effect and shall apply to, secure and guaranty
the payment and performance of the Loan Agreement, as amended by the foregoing
Amendment, and as the same may hereinafter be amended from time to time.

Dated as of the date first above written.

 

KAGY HOLDING COMPANY, INC. By:  

 

Title:  

 